Pahker, J.
The statute of February 8, 1791, expressly gave towns the right “ to grant and vote such sum or sums of money as they shall judge necessary, for the settlement, maintenance, and support of the ministry.”
Prior to 1819, it would probably not have been contended that towns had not power to distribute real estate or funds held for religious purposes, among the religious societies within their limits. But it is objected that the statute of 1819, repealing the clause before referred to in the statute of 1791, took from towns all power upon this subject; and that *135they have no longer the right to raise money for such purposes, or to appropriate funds in their possession on the passage of the act to such objects ; but that such funds became on its passage a part of the general funds of the town, to be used for town purposes.
We are of opinion that this construction of that statute is too broad. The repeal of the authority to vote and grant money for the support of the ministry was intended to deprive towns of the power of further assessing money for that purpose, except in certain cases specified in the act; but not to interfere with funds already raised, and property devoted to such uses. If it were otherwise, all meeting houses then belonging to towns could lawfully be appropriated to municipal purposes only, and all votes granting the use to one or more religious societies must be held illegal. And funds must be diverted from the uses to which they had been before devoted and appropriated, and applied to those which had never been contemplated when they were raised. We think no such operation was intended by the passage of that act; and that the town of Candía had full power, at the time of the votes stated in the case, to divide among the religious societies any funds, in the possession of the town, which had been, before that time, lawfully devoted to the support of the gospel, unless there was something in the grant or purchase by which the property was acquired, which forbade such disposition. 2 N. H. Rep. 508, Baptist Society in Wilton vs. Wilton. And, in fact, if the town could no longer, as such, apply the proceeds to such purpose, it would seem to be a commendable disposition of the property.
The town of Candía, by the vote of December 31, 1831, having made a valid grant to the Congregational Society, which was duly accepted, had no power afterwards to revoke that grant, and there must be

Judgment for the defendant.